                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 DON R. BUDD,

           Plaintiff,
                                                       Case No. 1:19-cv-466
 v.
                                                       HONORABLE PAUL L. MALONEY
 SUMMIT POINTE, et al.,

           Defendants.
 ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

          Plaintiff Don R. Budd initiated this lawsuit on June 12, 2019, by filing his complaint

against Summit Pointe, Summit Pointe South, Battle Creek Health Systems, Fieldstone Center,

and 100 unknown or “Doe” defendants. Plaintiff alleges Defendants violated his rights under two

federal statutes, the Americans with Disabilities Act (ADA), 42 U.S.C. § 12182, and the

Rehabilitation Act (RA), 29 U.S.C. § 794. Plaintiff has also included supplemental state law

claims.

          Defendants Battle Creek Health Systems and Fieldstone Center filed a motion for summary

judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on February 14, 2020, recommending that this Court grant the motion with

respect to Plaintiff’s ADA and RA claims arising from the 2006 incidents, dismiss all of Plaintiff’s

ADA and RA claims, dismiss the complaint as to Defendants Does 1-100, dismiss the state law

claims, and enter judgment in favor of Defendants. The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,
       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 31) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 11) is

GRANTED with respect to Plaintiff’s ADA and RA claims arising from the 2006 incidents.

       IT IS FURTHER ORDERED that Plaintiff’s ADA and RA claims against Defendants

Summit Pointe and Summit Pointe South arising from the 2006 incidents are DISMISSED

pursuant to 42 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that Plaintiff’s ADA and RA claims alleged arising from

the 2018 and 2019 incidents are DISMISSED pursuant to 42 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that Does 1-100 are DISMISSED pursuant to 42 U.S.C. §

1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that Plaintiff’s state law claims are DISMISSED pursuant

to 28 U.S.C. § 1367.

       This action is TERMINATED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: March 4, 2020                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
